Citation Nr: 1105105	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-14 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1968 to October 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Board received additional evidence from the 
Veteran which has not been reviewed by the agency of original 
jurisdiction.  However, as the Board is taking favorable action 
in this case, there is no prejudice to the Veteran for the Board 
to consider the newly submitted evidence in the first instance.  
38 C.F.R. 
§§ 19.37, 20.1304 (2010).  


FINDING OF FACT

The Veteran's in-service stressors have been confirmed and he has 
a diagnosis of PTSD related to his stressors. 


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. § 
1110, 5107 (West 2002); 38 C.F.R. § 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board from 
adjudicating the Veteran's claim.  This is so because the Board 
is taking action favorable to the Veteran on the issue in 
appellate status and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran essentially contends that he has PTSD due to combat 
stressors.  He specifically cites to stressful instances while 
traveling to different firebases,  including one in which his 
fellow service members (T.H., J.D., and JJ) were captured and 
whom he never saw again.  He heard rumors that their mutilated 
bodies had been found.  The Veteran also recounts seeing dead 
bodies around the compound after an attack causing one member of 
his company to shoot himself in the hand, the sight of which 
haunted the Veteran.  He also said that he came down with malaria 
and as he was evacuated, sappers came, and he felt vulnerable as 
his group was without a weapon and he feared he would be killed.  

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

As to the Veteran's claimed stressors, the Board notes that his 
service personnel records show that he was in Headquarter, 
Headquarter Troops 1st Squadron, 10th Cavalry from September 1968 
to October 1969.  In a July 2010 letter, the U.S. Army and Joint 
Services Records Research Center (JSSRC) confirmed that all three 
of the service members identified by the Veteran had been in his 
unit and had been reported missing in action on May 11, 1969.  
Additionally, it indicated that the Veteran's unit sustained 12 
casualties, and that on July 11, 1969, the Veteran was a patient 
returning to the unit.  Therefore, the Board finds that the 
Veteran's purported in-service stressors are confirmed.  

With respect to a diagnosis of PTSD, the record is replete with 
treatment records reflecting diagnoses for PTSD due to in-service 
stressors.  For example, an October 2004 VA treatment record 
noted the Veteran's stressor of his buddies being killed, and 
also an impression on axis I of prolonged PTSD.

Therefore, with resolution of doubt in favor of the Veteran, all 
the requirements for the grant of service connection for PTSD 
have been met: the Veteran's stressors are confirmed, and there 
is a diagnosis of PTSD based on stressors.  Therefore, the grant 
of service connection for PTSD is warranted.  See 38 U.S.C.A. § 
5107.


ORDER

Service connection for PTSD is granted.  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


